DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites "at least two primary grooves having respective widths and being symmetric with respect to the median plane of the tire" in lines 8-10. The specification as originally filed does not appear to provide support for the at least two primary grooves being "symmetric with respect to the median plane of the tire." Paragraphs [0005-0006] of the US Publication only discuss the foam strips as arranged symmetrically and not the primary grooves. Even if the groove walls closest to the equator are arranged at symmetrical axial positions, the grooves can still be asymmetrical due to different widths, cross-sections, or plan view patterns. Paragraphs [0027-0031] describe primary grooves 318 and L318' but fail to disclose whether the grooves have symmetric shapes and equal widths. Further, there is no plan view of the tread pattern to determine whether the grooves are indeed symmetric about the media plane. As such, the originally filed specification does not provide support for claim 13 amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shinzawa (US 2019/0160890) in view of Mita (US 2010/0212792) and Yukawa (US 2003/0020320). 
Regarding claim 13, Shinzawa discloses a pneumatic tire with a tread having asymmetric tread elements (see Fig. 3 with narrow groove on outboard side). A first noise damper is affixed to an inner surface facing the cavity of the tire, said damper being positioned toward an outer side and offset from the center (CL) (see damper 32).
Shinzawa discloses a tread pattern having four circumferential grooves 10 including two primary grooves, an outer groove, and an inner groove (see Fig. 3 below). The inner and outer grooves clearly have different widths than the two primary grooves such that the tread elements are asymmetric with respect to the median plane. Shinzawa is silent as to whether the two primary grooves are symmetric about the median plane. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread pattern of Shinzawa so that the two center (primary) grooves are symmetric since Mita, similarly directed towards an asymmetric tread pattern, teaches 
While Shinzawa does not expressly disclose the tire as comprising a sealed inner liner that defines the tire, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with an inner liner since inner liners are extremely well-known and conventional in pneumatic tires art—for example, Yukawa discloses the inside of the tire cavity is covered by an inner liner made of air-impermeable rubber ([0024]). One would have been motivated to provide an air impermeable layer to prevent air from leaking from the tire.

    PNG
    media_image1.png
    547
    762
    media_image1.png
    Greyscale

Regarding claim 14, the first noise damper (32) is axially external to the median plane of the tire (Fig. 3).
Regarding claims 15 and 16, a second noise damper is affixed on the inner side of the tire and is axially external to the median plane (see 31 in Fig. 3).
Regarding claim 17, the outboard damper (32) is substantially larger than the inboard damper (31) and thus the center of gravity would be located toward the outer side of the tire.
Regarding claim 18, noise dampers (the sound absorbing members 31,32) are circumferential bands of foam ([022]) and thus are a strip having length, width and thickness.
Regarding claim 20, the first/outer damper 32 is axially disposed such that it directly faces the outboard primary groove and the outboard shoulder groove (outer groove). The second/inner damper 31 is axially disposed such that is directly faces the inboard shoulder groove (inner groove).
Regarding claim 21, Shinzawa does not expressly disclose the axially inner edge of the first damper as coinciding with a line passing through the base/wall intersection of the primary groove. As to the arrangement of the first damper (sound absorber 32), Shinzawa discloses that the dampers are arranged so as to avoid a position corresponding to the center land portion 21c ([0028,0029]). This land portion is defined in part by the primary groove to which the first damper radially faces. Further, Shinzawa discloses that the damper is positioned outward of the reference point P2 by a distance L2 that is 10% or more than the width Wc of the center land and that even when they overlap, the amount of overlap X2 with the center land portion is 30% or smaller than the width Wc of the center land portion (x2 being measured from the wall of the primary groove) ([0029])--thereby suggesting positions where the damper does not overlap with the center land. This range of positions of the inner end of the damper overlaps with the recited position. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the position of the damper such that it's inner end coincides with a line intersecting the base and wall of the primary groove since Shinzawa teaches positioning the dampers so as to avoid a position corresponding to the center land portion and that that the distance L2 is 0% or more than the center land width ([0028-0029]), said range of positions including the claimed position. One would have bene motivated to avoid accumulated heat and improve high speed durability ([0030]).
Regarding claim 23, the noise dampers are disposed axially internally relative to the belt ends.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shinzawa (US 2019/0160890) in view of Mita (US 2010/0212792) and Yukawa (US 2003/0020320) as applied to claim 20 above, and further in view of Yukawa-2 (US 20050205183).
Regarding claim 22, Shinzawa does not disclose the second noise damper (absorber 31) as centered on the inner groove. Yukawa-2, similarly directed towards a tire with noise dampers, teaches that because the overall thickness of the tread is decreased at the position of the main grooves, heat generation is less and heat radiation becomes larger, and that it is beneficial to apply the damper immediately inside the main groove ([0081]). Further, the groove bottom portion has reduced rigidity and increased vibration during running ([0082]). Vibration and noise can be decreased by applying a damper immediately inside the groove bottom ([0082]). Yukawa-2 states that narrow dampers can be applied such that the center of the damper is aligned with the center of the main groove ([0085]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second noise damper with position as claimed since Yukawa-2, similarly directed towards a tire with noise dampers, teaches that narrow dampers can be aligned with the centers of main grooves to reduce heat accumulation, improve durability, and reduce noise ([0081,0082,0084]). It is noted that Yukawa-2 allows for asymmetrical damper arrangement ([0080]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shinzawa (US 2019/0160890) in view of Mita (US 2010/0212792) and Yukawa (US 2003/0020320) as applied to claim 23 above, and further in view of Oba (US 2013/0160914).
Regarding claim 24, Shinzawa does not disclose the distance between the noise damper edges and the summit reinforcements (belts). The radially outer belt reinforcement in Shinzawa is defined by a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-18 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ROBERT C DYE/Primary Examiner, Art Unit 1749